Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162180(42)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  LARRY TANKANOW,                                                                                      Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                    SC: 162180                                          Justices
  v                                                                 COA: 348669
                                                                    Washtenaw CC: 18-000249-NF
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on December 28, 2020, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 28, 2020

                                                                               Clerk